Citation Nr: 9912392	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. R. Moore


INTRODUCTION

The veteran had verified active military service from October 
1992 to January 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 decision of the RO.


REMAND

In its June 1998 remand, the Board increased the schedular 
rating assigned for the veteran's traumatic spondylolysis 
from 40 to 60 percent disabling and remanded the TDIU issue 
for evidentiary development, to include the administration of 
a VA examination.

Review of the record indicates the veteran was scheduled for 
that examination.  As noted, however, by the veteran's 
representative in written argument dated in February 1999, 
the record contains no indication the veteran was ever 
notified of this examination.  Given that the veteran did 
respond-albeit negatively-to a June 1998 RO request for 
recent medical treatment information and given that the 
veteran has shown up for examinations in the past, it is the 
opinion of the Board the RO should once again take 
appropriate action to schedule the veteran for a VA 
examination.

The Board notes that an essential step in this arrangement is 
documentation in the claims file of the veteran's 
notification that this examination has been scheduled.  
Additionally, the RO should inform the veteran of the 
procedural consequences for a failure to appear for an 
examination under the provisions of 38 C.F.R. § 3.655 (1998).

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  In the present case, the Board 
recommends that the veteran be specifically notified of his 
legal obligation to cooperate and appear for the scheduled 
examination and the consequences of his failure to do so.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of any medical 
care providers who have provided recent 
treatment for his service-connected 
traumatic spondylolysis.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
All treatment records not already in the 
claims folder should be associated with 
the claims folder.

2.  The RO should also contact the Social 
Security Administration and the State of 
Connecticut, Disability Determination 
Services, and request a copy of all 
medical records used in any determination 
with respect to any claim filed by or on 
behalf of the veteran for Social Security 
disability payments, to include copies of 
any decisions awarding or denying such 
benefits.  The RO should request written 
verification of whether or not the 
veteran currently is receiving Social 
Security benefits.  The RO should 
document all efforts to obtain the above 
documents and associate all new records 
received with the claims folder.

3.  The veteran should be provided the 
opportunity to submit an up-to-date 
employment statement.

4.  The RO should reschedule the veteran 
for the appropriate VA examination to 
determine the extent of disability caused 
by his service-connected traumatic 
spondylolysis.  Notice of any scheduled 
examination should be sent to the veteran 
at his current address of record.  A copy 
of that notification should be associated 
with the veteran's claims folder for 
documentation.  Additionally, the veteran 
should be advised in writing of his 
responsibility to report for VA 
examinations and of the effect of failure 
to report without good cause under 
38 C.F.R. § 3.655.

The examining physician must be provided 
with and must review the veteran's claims 
folder in conjunction with the 
examination.  The RO should request the 
examiner specifically indicate in the 
examination report that he or she has 
reviewed the claims folder.

The examiner should be asked to provide a 
medical opinion as to the severity of the 
veteran's service-connected traumatic 
spondylolysis.  Emphasis should be placed 
upon social and industrial impairment, 
including time lost from employment, 
functional limitation, and the effect of 
pain caused by the disability.  The 
examiner should also be requested to 
render an opinion as to what effect the 
veteran's service-connected traumatic 
spondylolysis has on his ability to work 
and whether or not the disability is 
susceptible to improvement through 
appropriate treatment.  In particular, 
the effect of pain on employability 
should be discussed.  All necessary tests 
should be performed.  The factors upon 
which any medical opinions rendered are 
based must be set forth in the 
examination report.

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
TDIU with consideration of the provisions 
of 38 C.F.R. §§ 4.16, 4.40, 4.45 and 
4.59.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
provided a suitable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order, in compliance with the applicable 
procedures regarding the processing of 
appeals.  No action is required of the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By this REMAND, the Board intimates no opinion, factual or 
legal, regarding the decision warranted, pending completion 
of the requested development.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



